DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/319, 141, filed on 01/18/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,935,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “wherein the bobbin…to increase an intensity of the induced voltage” renders claims 1-20 as broadened and obvious variants of claims 1-20 of U.S. Patent No. 10,935,752.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2003/0198148; already of record).
Regarding claim 1, Choi discloses, a lens moving apparatus (Figs. 4-25) comprising: 
a housing (200, 202, 209);
a bobbin (Para. 0055, lines 8-9) disposed in the housing; 
a magnet (204a, b) disposed on the housing; 
a first coil (205a, b) disposed on an outer peripheral surface of the bobbin and configured to move the bobbin in a first direction via an interaction with the magnet; 
a second coil (206) disposed on the housing and configured to generate an induced voltage by an interaction with the first coil for detecting a displacement of the bobbin; 
a magnetic member (203a,b and 204a,b) disposed on the housing and configured to increase an intensity of the induced voltage of the second coil; and 
a third coil (417) configured to move the housing via an interaction with the magnet.
Regarding claim 7, Choi discloses, the second coil surrounds a side portion of the magnetic member (see Figs. 4, 8, 11 and 14).
	Regarding claim 10, Choi discloses, the housing comprises a mounting portion (303, 313a, b) positioned under a peripheral region of an upper surface thereof and having a height difference in the first direction with respect to the upper surface thereof, and wherein the magnetic member and the second coil are disposed on the mounting portion (see Figs. 19-20).
Regarding claim 11, Choi discloses, the second coil is wound around an outer peripheral surface of the magnetic member (see Figs. 4, 8, 11 and 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2003/0198148) as applied to claim 1 above, in view of Ollila et al. (US 2012/0014002; already of record).
Choi remains as applied to claim 1 above.
Furthermore, Choi discloses, the second coil has a ring shape (see 206).
Choi does not disclose the magnetic member has a ring shape.
Ollila teaches, from the same field of endeavor that in a lens moving apparatus that it would have been desirable to make the magnetic member has a ring shape (60 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the magnetic member has a ring shape as taught by the lens moving apparatus of Ollila in the lens moving apparatus of Choi since Ollila teaches it is known to include this feature in a lens moving apparatus for the purpose of providing a robust lens moving apparatus that is simple to control.
Regarding claim 4, Choi in view of Ollila discloses and teaches as set forth above, and Choi further discloses, the second coil is disposed above the magnetic member (see 304 and 306 of Fig. 19).
Regarding claim 5, Choi in view of Ollila discloses and teaches as set forth above, and Choi further discloses, the magnetic member is disposed above the second coil (see 203a, b, 204a, b and 206 of Fig. 8).
Regarding claim 6, Choi in view of Ollila discloses and teaches as set forth above, and Choi further discloses, the magnetic member surrounds a side portion of the second coil (see 203a, b, 204a, b and 206 of Fig. 8).
Regarding claim 8, Choi in view of Ollila discloses and teaches as set forth above, and Choi further discloses, the magnetic member includes a plurality of magnetic segments disposed on a side portion of the housing so as to be spaced apart from each other (see 203a, b and 204a, b).
Regarding claim 9, Choi in view of Ollila discloses and teaches as set forth above, and Ollila further teaches, from the same field of endeavor that in a lens moving apparatus that it would have been desirable to make the ring shape of the second coil is attached to the ring shape of the magnetic member (see 54, 60 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the lens moving apparatus of Ollila in the lens moving apparatus of Choi since Ollila teaches it is known to include this feature in a lens moving apparatus for the purpose of providing a robust lens moving apparatus that is simple to control.
Regarding claim 18, Choi discloses, a lens moving apparatus (Figs. 4-25) comprising: 
a housing (200, 202, 209);
a bobbin (Para. 0055, lines 8-9) disposed in the housing; 
a magnet (204a, b) disposed on the housing; 
a first coil (205a, b) disposed on an outer peripheral surface of the bobbin to have shape (see 205a, b) and configured to move the bobbin in a first direction via an interaction with the magnet; 
a second coil (206) disposed on the housing and configured to generate an induced voltage by an interaction with the first coil for detecting a displacement of the bobbin; 
a magnetic member (203a,b and 204a,b) disposed on the housing and configured to increase an intensity of the induced voltage of the second coil; and 
a third coil (417) configured to move the housing via an interaction with the magnet.
Choi discloses the ring shape of the first coil is attached to the ring shape of the second coil.
	Ollila teaches, from the same field of endeavor that in a lens moving apparatus that it would have been desirable to make the ring shape of the first coil is attached to the ring shape of the second coil (see 54, 60 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ring shape of the first coil is attached to the ring shape of the second coil as taught by the lens moving apparatus of Ollila in the lens moving apparatus of Choi since Ollila teaches it is known to include this feature in a lens moving apparatus for the purpose of providing a robust lens moving apparatus that is simple to control.

Claims 2, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2003/0198148) as applied to claim 1 above, in view of Yeo et al. (US 2014/0355120; already of record).
Choi remains as applied to claim 1 above.
Furthermore, Choi discloses, a third coil (417) configured to move the housing via an interaction with the magnet; a support member connecting the upper elastic member and the circuit board; a base disposed under the circuit board (see annotated Fig. 25 below).

    PNG
    media_image1.png
    700
    621
    media_image1.png
    Greyscale

Choi does not disclose the magnetic member is attached to the second coil, and the magnetic member is spaced apart from the bobbin and the magnet, and an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing; a circuit board disposed below the housing and conductively connected to the second coil; and a support member connecting the upper elastic member and the circuit board.
Yeo teaches, from the same field of endeavor that in a lens moving apparatus (Fig. 2) that it would have been desirable to make the magnetic member is attached to the second coil, and the magnetic member is spaced apart from the bobbin and the magnet (see 510-514, 520 and 530), and an upper elastic member (710a, b) coupled to an upper portion of the bobbin (200) and an upper portion of the housing (100); a circuit board (600) disposed below the housing and conductively connected to the second coil; and a support member connecting the upper elastic member and the circuit board (Para. 0102, 0104, 0108 and see 600).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the magnetic member is attached to the second coil, and the magnetic member is spaced apart from the bobbin and the magnet, and an upper elastic member coupled to an upper portion of the bobbin and an upper portion of the housing; a circuit board disposed below the housing and conductively connected to the second coil; and a support member connecting the upper elastic member and the circuit board as taught by the lens moving apparatus of Yeo in the lens moving apparatus of Choi since Yeo teaches it is known to include these features in a lens moving apparatus for the purpose of providing an accurate lens moving apparatus with reduced image blurring.
Regarding claim 13, Choi in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field of endeavor that in a lens moving apparatus that it would have been desirable to make the third coil is disposed on the circuit board, and the third coil comprises a circuit member (600) disposed on the circuit board and coils formed in the circuit member (see Figs. 2-9 and associated text), and wherein the circuit board comprises at least one terminal rib bent from an upper surface thereof and a plurality of terminals formed in the at least one terminal rib (see 600, 620).
Regarding claim 14, Choi in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field of endeavor that in a lens moving apparatus that it would have been desirable to the upper elastic member (710a, b) comprises first and second elastic members connected to the first coil and third and fourth elastic members connected to the second coil (530 and 720).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the lens moving apparatus of Yeo in the lens moving apparatus of Choi since Yeo teaches it is known to include these features in a lens moving apparatus for the purpose of providing an accurate lens moving apparatus with reduced image blurring.
Regarding claim 15, Choi in view of Yeo discloses and teaches as set forth above, and Yeo further teaches, from the same field of endeavor that in a lens moving apparatus that it would have been desirable to include a base (400) disposed under the circuit board (600); and a position sensor (900) disposed between the circuit board and the base and conductively connected to the circuit board.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the lens moving apparatus of Yeo in the lens moving apparatus of Choi since Yeo teaches it is known to include these features in a lens moving apparatus for the purpose of providing an accurate lens moving apparatus with reduced image blurring.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2003/0198148) as applied to claim 1 above, in view of Lee (US 2008/0304151; already of record).
Choi remains as applied to claim 1 above.
Choi does not disclose a first drive signal is applied to the first coil and a second drive signal is applied to the third coil, and wherein the first drive signal comprises an AC signal or AC and DC signals.
Lee teaches, from the same field of endeavor that in lens moving apparatus that it would have been desirable to make a first drive signal is applied to the first coil and a second drive signal is applied to the third coil, and wherein the first drive signal comprises an AC signal or AC and DC signals (Para. 0035 and 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a first drive signal is applied to the first coil and a second drive signal is applied to the third coil, and wherein the first drive signal comprises an AC signal or AC and DC signals as taught by the lens moving apparatus of Lee in the lens moving apparatus of Choi since Lee teaches it is known to include these features in a lens moving apparatus for the purpose of providing a simple and low cost lens moving apparatus.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2003/0198148) as applied to claim 1 above, in view of Nakano et al. (US 2016/0198070).
Choi remains as applied to claim 1 above.
Choi does not disclose the magnet member a ferrite core or iron core.
Nakano teaches, from the same field of endeavor that in a lens moving apparatus that it would have been desirable to make the magnet member a ferrite core or iron core (Paragraph 0063 and 7 of Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the magnet member a ferrite core or iron core as taught by the lens moving apparatus of Nakano in the lens moving apparatus of Choi since Nakano teaches it is known to include this feature in a lens moving apparatus for the purpose of providing a stable lens moving apparatus with reduced cost and accurate positioning.
Regarding claim 20, Choi discloses, a lens moving apparatus (Figs. 4-25) comprising: 
a housing (200, 202, 209);
a bobbin (Para. 0055, lines 8-9) disposed in the housing; 
a magnet (204a, b) disposed on the housing; 
a first coil (205a, b) disposed on an outer peripheral surface of the bobbin and configured to move the bobbin in a first direction via an interaction with the magnet; 
a second coil (206) disposed on the housing and configured to generate an induced voltage by an interaction with the first coil for detecting a displacement of the bobbin; 
a magnetic member (203a,b and 204a,b) disposed on the housing and configured to increase an intensity of the induced voltage of the second coil; and 
a third coil (417) configured to move the housing via an interaction with the magnet.
Choi does not disclose a circuit board comprising two terminals electrically connected to the second coil; and a capacitor connected to the two terminals, wherein the capacitor is connected in parallel to the second coil.
Nakano teaches, from the same field of endeavor that in lens moving apparatus (Figs. 3-4 and 13-15) that it would have been desirable to make a circuit board (see 6, 21 and 22) comprising two terminals (see 6, 21 and 22) electrically connected to the second coil (26); and a capacitor (5) connected to the two terminals, wherein the capacitor is connected in parallel to the second coil (see Figs. 3-4 and 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a circuit board comprising two terminals electrically connected to the second coil; and a capacitor connected to the two terminals, wherein the capacitor is connected in parallel to the second coil as taught by the lens moving apparatus of Nakano in the lens moving apparatus of Choi since Nakano teaches it is known to include this feature in a lens moving apparatus for the purpose of providing a stable lens moving apparatus with reduced cost and accurate positioning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (US 2016/0048002) discloses a lens moving apparatus including a housing, a bobbin, and a coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            08/30/2022